Case 6:17-cv-00170-RWS-JDL Document 493 Filed 03/19/19 Page 1 of 2 PageID #: 21950



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION


  TINNUS ENTERPRISES, LLC, ZURU                             §
  LTD., ZURU INC., ZURU UK LTD.,                            §
  ZURU LLC, ZURU PTY LTD.,                                  §   CIVIL ACTION NO. 6:17-CV-00170-RWS
                                                            §
                                                            §
                    Plaintiffs,                             §
                                                            §
  v.                                                        §
                                                            §
  TELEBRANDS      CORPORATION,                              §
  BULBHEAD.COM, LLC, BED BATH &
  BEYOND INC.,


                    Defendants.

                                                      ORDER

           On November 16, 2018, the Court stayed this matter to conserve the resources of the

   parties and the Court so that the related, earlier-filed action, Case No. 6:15-cv-551, could

   proceed to trial in an expeditious manner. (Doc. No. 487.) Plaintiffs have now filed a motion to

   lift the stay in this matter. (Doc. No. 491.) Defendants have filed a response in opposition. (Doc.

   No. 492.)

           Plaintiffs’ motion fails to appreciate that between the instant action and related Cause No.

   6:17-cv-170, there are over twenty (20) dispositive and/or Daubert motions.1 Indeed, numerous

   of these motions are duplicative and raise the exact same arguments or re-arguments for the

   Court. As noted in the Court’s most recent Order (Case No. 6:15-cv-551, Doc. No. 411), the

   parties have failed to adhere to the orders and admonishments of the Court in raising numerous

   of these disputes. See id. at 3, (“the parties continued to dispute many of these exact same issues

   1
    The parties filed fourteen (14) motions in this case alone. See Doc. Nos. 370, 371, 372, 373, 375, 376, 378, 379,
   380, 383, 396, 397, 398, 399.

                                                           1
Case 6:17-cv-00170-RWS-JDL Document 493 Filed 03/19/19 Page 2 of 2 PageID #: 21951



   in related case number 6:17-cv-170”). Given not only the volume of the disputes, but also the

   parties’ inability to simplify issues in these matters, the Court finds no basis to lift the stay at this

   time. See Procter & Gamble Co. v. Kraft Foods Global, Inc., 549 F.3d 842, 848–49 (Fed. Cir.

   2008) (“The Supreme Court has long recognized that district courts have broad discretion to

   manage their dockets.”). The Court has placed the 6:15-cv-551 case on an expedited trial

   schedule and indeed has recently even offered the parties an earlier trial date. See Case No. 6:15-

   cv-551, Doc. No. 392. Once the earlier-filed matter can be tried, the Court can set the instant

   action on an expedited trial schedule. The Court anticipates this being of no issue as discovery

   has closed, dispositive motions have been filed, and the only deadlines that remain are a few

   deadlines pertaining to pretrial and trial. Accordingly, Plaintiffs’ Motion (Doc. No. 491) is

   DENIED.




                So ORDERED and SIGNED this 19th day of March, 2019.




                                                      2
